963 F.2d 880
MIAMI COUNTY MUNICIPAL COURT;  STATE of Ohio;  William E.Kessler, Plaintiffs-Appellees,v.Charles E. WRIGHT, Ohio State Highway Patrol Trooper,Defendant-Appellant.No.
United States Court of Appeals,Sixth Circuit.
July 30, 1992.

1
MERRITT, C.J.;   KEITH, KENNEDY, MARTIN, JONES, MILBURN, GUY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, and BATCHELDER Circuit Judges.


2
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.   Sixth Circuit Rule 14 as follows:


3
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.


4
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


5
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.